Citation Nr: 0703842	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  95-09 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
vascular disease, evaluated as 10 percent disabling from 
August 14, 1995 to January 12, 1998.

2.  Entitlement to an increased rating for hypertensive 
vascular disease, currently evaluated as 30 percent disabling 
as of January 12, 1998.

3.  Entitlement to an initial compensable rating for 
paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active service from November 1950 to 
November 1952.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

In this respect, in the January 1996 rating decision, the RO 
denied the veteran's original claim seeking entitlement to an 
increased rating for essential hypertension.  The veteran 
timely appealed the RO's denial, and his case underwent 
appellate adjudication by the Board.  Following remands to 
the RO in December 1997 and August 2002, in a January 2003 
decision, the Board denied the veteran's claim for an 
increased rating in excess of 10 percent for hypertensive 
vascular disease.

The appellant appealed the January 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following a January 2004 "Joint Motion for Remand" (Joint 
Motion), a January 2004 Court Order vacated and remanded the 
portion of the January 2003 Board decision which denied a 
rating in excess of 10 percent for hypertensive vascular 
disease.  To ensure compliance with the Court Order, the 
Board remanded this matter in September 2004 for further 
development, as well as to afford the RO the opportunity to 
consider all applicable legal criterias in adjudicating this 
matter.  

While the matter was pending on remand, the RO in a September 
2006 rating decision, granted a 30 percent evaluation for 
hypertensive vascular disease, effective January 12, 1998.  
Prior to this date, the 10 percent rating remained in effect.  
The RO also granted service connection separately for a 
paroxysmal atrial afibrillation and assigned a noncompensable 
initial rating, effective August 14, 1995.  As this issue 
stems as part and parcel of this appeal of a cardiovascular 
condition, the Board finds that the issue of entitlement to a 
separate evaluation in excess of 10 percent disabling for 
paroxysmal atrial fibrillation is part of this appeal and is 
listed separately on the title page of this decision. See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).   

In light of the interim RO decision which granted a 30 
percent rating for hypertensive vascular disease as of 
January 12, 1998, the Board has rephrased the issues to 
reflect this change, and must now consider the 
appropriateness of a rating in excess of 10 percent for this 
disorder between the date he filed his increased rating claim 
on August 14, 1995 and January 12, 1998.  Moreover, regarding 
the 30 percent rating now in effect as of January 12, 1998, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).   

At present, the appellant's case is once again before the 
Board for appellate consideration. 

The veteran has raised a claim for entitlement to service 
connection for a hearing loss disorder in March 2005.  This 
matter is referred to the RO for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously indicated, the Board remanded this matter in 
September 2004 to ensure compliance with the directives from 
the Joint Motion.  Specifically, the Board directed the RO 
(via the AMC) to ensure proper adjudication under the 
applicable criteria for the veteran's hypertensive vascular 
disease, including Diagnostic Code 7007 which evaluates 
hypertensive heart disease, as well as Diagnostic Code 7101 
which addresses hypertensive vascular disease.  In addition, 
the Joint Motion had noted that July 2001 hospitalization 
records show the veteran was treated for "new onset atrial 
fibrillation," and that the veteran has hypertrophy of the 
heart which could be related to the service-connected 
hypertensive vascular disease.  

The Remand directed additional development be conducted, 
including obtaining any additional private and VA medical 
evidence which may support the veteran's claim, a VA medical 
examination which provides evidence of the current level of 
severity of the service-connected hypertensive vascular 
disease, and the RO's readjudication of the claim on appeal 
taking into consideration any other applicable Diagnostic 
Codes, including Diagnostic Code 7007, both as effective 
prior to and as of January 12, 1998.   

The examination itself was to address the degree of severity 
and medical findings that specifically correspond to the 
criteria listed in the VA Schedule for Rating Disabilities 
(Rating Schedule) for hypertensive vascular disease 
(Diagnostic Code 7101 as effective prior to and as of January 
12, 1998), and hypertensive heart disease (Diagnostic Code 
7007 as effective prior to and as of January 12, 1998).  The 
examination that was scheduled in March 2005 failed to do so.  
A review of Diagnostic Code 7007 effective as of January 12, 
1998 reflects that among the considerations in evaluating the 
severity of the hypertensive heart disease is the number of 
Metabolic Equivalents (METS) result in dyspnea, fatigue, 
angina, dizziness or syncope.  Generally this is obtained via 
a stress test using a treadmill.  Furthermore other pertinent 
diagnostic and clinical tests, such as electrocardiograms, 
and X-rays, that are cited by the March 2005 examination 
appear to have been obtained from review of clinical records, 
some as old as 2001.  No attempt was made to obtain current 
findings based on diagnostic testing at the time of this 
March 2005 VA examination.  The medical records obtained in 
conjunction with the Board's September 2004 remand primarily 
focused on treatment for an unrelated cancer diagnosis and 
did not include pertinent records of diagnostic testing of 
the cardiovascular system that were contemporaneous to this 
March 2005 VA examination.  Thus the findings from this 
examination do not sufficiently address the criteria for 
hypertensive heart disease effective prior to and as of 
January 12, 1998.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.

Furthermore, the Board notes that a separate grant of service 
connection is now in effect for atrial fibrillation, which is 
part and parcel of this appeal.  Thus an examination must 
also address the criteria addressing this disorder in effect 
prior to and as of January 12, 1998.  See 38 C.F.R. § 4.104 
Diagnostic Codes 7010, 7013 (in effect prior to January 12, 
1998), 38 C.F.R. § 4.104 Diagnostic Code7010 (2006). 

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding awards of increased 
evaluations and effective dates assigned.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  The veteran should be scheduled for a 
VA cardiovascular examination, by an 
appropriate specialist, to ascertain the 
severity of the veteran's hypertensive 
vascular disease (to include hypertensive 
heart disease) and his paroxysmal atrial 
fibrillation.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
report.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment, to include X-ray 
study to rule out cardiomegaly, and 
stress test on a treadmill.  The opinion 
should include an opinion as to the 
number of episodes and severity of atrial 
fibrillation (also referred to as 
paroxysmal auricular flutter) and the 
number of episodes of acute congestive 
heart failure, if any, per year.  The 
examiner should also document the number 
of METs that results in dyspnea, fatigue, 
angina, dizziness or syncope.  The 
presence of cardiomegaly, left 
ventricular dysfunction and the 
percentage of ejection fraction should be 
documented as well.  It should be 
indicated by the examiner whether the 
claims folder has been reviewed.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



